Exhibit 99.3 MANAGEMENT DISCUSSION & ANALYSIS OF FINANCIAL CONDITIONS & RESULTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2013 FORM 51-102F1 SILVERCREST MINES INC. Table of Contents Page HIGHLIGHTS OF THIRD QUARTER AND NINE MONTHS ENDED SEPTEMBER 30, 2013 2 OVERVIEW OF THE BUSINESS 4 OUTLOOK 4 KEY FINANCIAL PERFORMANCE INDICATORS 5 RESULTS OF OPERATIONS 6 SUMMARY OF QUARTERLY RESULTS 8 SANTA ELENA OPEN PIT MINE 8 SANTA ELENA EXPANSION PROJECT 9 EXPLORATION PROPERTIES 12 CASHFLOWS 14 LIQUIDITY AND CAPITAL RESOURCES 15 OUTSTANDING SHARE CAPITAL 16 COMMITMENTS 16 CONTINGENCIES 16 SUBSEQUENT EVENTS 16 OFF BALANCE SHEET ARRANGEMENTS 16 RELATED PARTY TRANSACTIONS 17 PROPOSED TRANSACTIONS 17 FINANCIAL INSTRUMENTS AND RISK MANAGEMENT 17 CRITICAL ACCOUNTING ESTIMATES 18 CHANGES IN ACCOUNTING STANDARDS 19 NON-IFRS PERFORMANCE MEASURES 20 CAUTIONARY STATEMENT AND FORWARD-LOOKING STATEMENT DISCLAIMER 21 DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROL OVER FINANCIAL REPORTING 22 MANAGEMENT'S RESPONSIBILITY FOR FINANCIAL STATEMENTS 22 QUALIFIED PERSON 22 SILVERCREST MINES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three and nine months ended September 30, 2013
